Citation Nr: 1711200	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-27 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The appellant served in the Pennsylvania Army National Guard from July 1977 to July 1998, to include periods of active duty for training (ACDUTRA) from November 1977 to May 1978 and from June 3, 1995 to June 17, 1995. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The appellant was scheduled for a Board hearing in March 2013.  However, the appellant, without good caused, failed to report for the hearing.  Thus, the Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

The appellant submitted additional evidence after the issuance of the April 2014 Supplemental Statement of the Case (SSOC).  He filed his substantive appeal October 2011.  In cases where a substantive appeal was filed prior to February 1, 2013, an appellant must waive initial RO consideration of evidence submitted to the Board after the case has been certified to allow it to be considered by the Board in the first instance.  38 C.F.R. §§ 19.31, 19.37 (2016).  In this case, the appellant submitted a waiver of RO consideration in April 2014 and therefore the Board may consider this evidence in the first instance. 

The appeal was previously before the Board in October 2011.  In August 2013, the Board remanded the issue for further development.  The appeal has been returned to the Board for appellate adjudication.


FINDING OF FACT

Probative medical evidence has shown that the appellant's current low back condition was not aggravated during a period of ACDUTRA. 


CONCLUSION OF LAW

The criteria for service connection for low back condition are not met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and  Assist

VA's duty to notify was satisfied by May 2010 and January 2012 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has satisfied its duty to assist the appellant.  The appellant's available service medical records (STRs) are of record.  Post-service VA and private treatment records have been obtained.  Pursuant to the Board's August 2013 remand, the RO made appropriate efforts to obtain additional STRs but received negative responses.  The appellant was notified of this in the April 2014 SSOC.

The Veteran has been provided VA examinations, with the first in July 2010.  After a Board remand, the appellant was afforded a second VA examination in January 2014.  As discussed in more detail below, the VA examinations include a review of the appellant's pertinent pre-service, service, and post-service history, clinical findings, and diagnoses and the findings were supported by medical rationale.  The Board finds the examinations are adequate, and the appellant does not contend otherwise.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, remand for additional VA examination is not necessary and there is no bar to proceeding with a final decision in this case.

There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the appellant nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

The Board notes that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002);  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Applicable Law 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection for low back condition requires: (1) evidence of a current disability; (2) evidence of an in-service occurrence or aggravation of a disease or injury; and (3) credible supporting evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (2004); See also 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

One of the five elements of a claim for service-connection benefits is the status of the claimant.  The claimant must first be deemed a "veteran" in order to qualify for VA compensation benefits.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006)

The term "veteran" is defined in 38 U.S.C.A. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."

Active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training during (INACDUTRA) which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101 (21) and (24) (West 2014); 38 C.F.R. § 3.6 (a) and (d) (2016).

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106, 1131. 

ACDUTRA in the Armed Forces is performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  INACDUTRA, on the other hand, is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1). Active service also includes authorized travel to or from such duty or service. 38 U.S.C.A. § 106 (d);  38 C.F.R. § 3.6 (e).

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); see Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone. 38 U.S.C. § 101 (2), (24);  See Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to an appellant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In essence, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the appellant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Id. 

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for an appellant to establish "veteran" status, the appellant must demonstrate both elements of aggravation:  (1) that the preexisting disability permanently worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  See Donnellan, 24 Vet. App. at 174.  In such instances, the appellant is not entitled to the presumption of aggravation standard.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 (a).  

The standard of proof for the appellant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  See Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Id. at 175.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a);  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107 (b).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis

The appellant claims that his preexisting low back condition was aggravated during his period of ACDUTRA.  Specifically, in his October 2011 VA Form 9, the appellant claims that in June 1995, while shoveling contaminated dirt at Fort Pickett, Virginia, he hurt his low back.  

The record reflects that in 1993, the appellant had low back surgery to remove a herniated disc at the L5-SI level of his lumbar spine.  Subsequent treatment included physical therapy.  Private outpatient, VA medical, and STRs show that the appellant had a history of back pain prior to his period of ACDUTRA in June 1995.  

The Board notes that appellant's VA medical records and in-service treatment records (STRs) were obtained and reference previous spinal surgeries and previous back pain.  A September 1992 examination noted that the appellant indicated that he was diagnosed with "Disconnected disc for which he had been having intermittent severe back pain for 10 or 11 years and it worsened in 1992."  

STR entries for both June 9, 1993 and June 10, 1993, indicated that the appellant was seen in the Fort Lee Army Medical Facility and was diagnosed with low back pain.  The follow-up care instructions suggested that the appellant contact an Orthopedic Clinic.  Subsequent examinations demonstrate a clinically normal spine.  In the May 1996 Report of Medical Examination and Report of Medical History, the appellant answered "no" when questioned about recurrent back pain.  

Private medical treatment records dated August 2000, documented that the appellant has had three surgeries, all directed toward a disc herniation.  The doctor opined that with the back surgeries, and problem with degenerative discs, in addition to the appellant's job as a concrete laborer, the "carrying of heavy burlap bags of concrete, lifting, stooping and squatting" there will be problems.
Also of record is a March 2001 report from the appellant's private doctor.  At the time of the examination, the appellant reported that in July 2000, he hurt his back at work while carrying heavy burlap bags and doing a lot of lifting, stooping, and squatting.  He had surgery in November 2000; the surgery involved a posterior decompression at the L5-S1 level.  Subsequent treatment involved physical therapy and pain medication.  The clinician noted that the appellant did have two back surgeries in the 1990s; however, he was pain free and doing fine until the post-service July 2000 injury.  The clinician opined that the appellant's preexisting degenerative disc condition at the L5-S1 level was unstable and aggravated at the time of the July 2000 injury.  Ultimately, the clinician stated that given the appellant's history, namely his previous back surgeries, coupled with his heavy duty job that required a lot of lifting, stooping, and bending, it would be expected that he would have significant low back problems. 

Additionally, a February 2003 Emergency Room report indicated that the Veteran was involved in a car accident and complained of neck and back injuries.  The physician diagnosed him as having muscle strain to the back and the neck.  

In a September 2003 disability determination report provided by the Social Security Administration, the appellant claimed that his chronic back pain began in July 2000, after his period of ACDUTRA in June 1995.

Further, private medical records dated August 2009, indicated that the Veteran injured his back in March 2008 using a 25 pound sledge hammer.  Additional notation in the record revealed that the Veteran had a back operation in 1999 and a fusion in 2000, of the L5-S1discs.  

In July 2010, the appellant was afforded a VA examination in relation to his claim.  At that time, the appellant reported that since the 1995 report of low back pain, he has continued with daily pain rated 7 to 8 out of 10.  Upon review of the record, the clinician opined that the appellant's current low back was less likely than not caused by or a result of his in-service back pain.  In so finding, the physician stated that the incident in training may well have exasperated the appellant's chronic disc disease but it is not "now" known whether it permanently aggravated and caused chronic pain and as such, could not be determined without other relevant records.  

In January 2014, the appellant was afforded another VA examination.  At that time, the examiner diagnosed lumbosacral strain and intervertebral disc syndrome.  The examiner found that there was no evidence in the STRs or other pertinent records of permanent aggravation of the appellant's preexisting condition by the shoveling of dirt while on a period of ACDUTRA in June 1995.  The examiner opined that any current back condition was related to the appellant's preexisting underlying disc problems, as opposed to being aggravated by his period of ACDUTRA.  
  
Upon review of the evidence above, the Board finds that the most probative evidence of record is against a finding that the appellant's current low back disability was caused or aggravated by his in-service low back pain.  

The record reflects that the appellant had a preexisting low back disability which required surgery in 1993.  The record also reflects that the appellant had a single episode of back pain during a training exercise in 1995 during his period of ACDUTRA.  That one back pain incident was shown to be transitory and appeared to have fully resolved without residual prior to his completion of training on June 17, 1995.  Soon after, in 1996, the appellant indicated that he did not have any recurrent back pain  His subsequent back pains, the records show, were either work related, car accident related or from previous surgeries.  Several treatment reports demonstrate that the appellant did not have any issues with his low back until July 2000 and March 2008, when he injured his back at work.  

The Board has considered the lay statements of record.  As a lay person, the appellant is certainly competent to describe symptoms that he experiences, to include low back pain.  The appellant is also competent to report what his treating physician told him.  See Layno, 6 Vet. App. at 470.  To the extent the appellant contends that his current low back disability is attributable to his in-service back pain, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana , 24 Vet. App. 428.  

In this case, the Board finds that the appellant is not competent to provide an etiology opinion for his low back disability.  The ability to determine whether or not it is the result of his in-service low back pain is an advanced medical question outside the scope of the appellant's competence, as it requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  

To the extent that the appellant claims that his low back pain has continued since service, the Board finds that such statements are not credible.  As previously noted, treatment records demonstrate that the appellant did not have low back problems upon discharge or shortly thereafter, thus demonstrating a break in continuity of symptoms.  The medical records are more probative than the history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Instead, the exacerbation of his low back disability has been linked by probative medical evidence to his post-service employment.  

The Board finds that the most probative evidence of record are the VA medical opinions.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examiners considered the appellant's relevant pre-service medical and post-service medical history, in-service back pain, diagnosis and treatment during service, and medical findings.  After consideration of the pertinent facts, the examiners explained why the appellant's current back issues were not aggravated by his in-service low back pain.  VA examiners have competently opined that the appellant does not have a low back condition that was caused by or aggravated by his active service.  These opinions are the most persuasive evidence of record.

As the medical evidence of record, including outpatient treatment records and the VA examination reports, does not show that the Veteran's low back condition "worsened" due to a corroborated in-service event, and is more probative than the lay evidence, the Board finds that service connection for low back condition is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the "benefit of the doubt" doctrine and finds that the preponderance of the evidence is against a claim for service connection for low back condition.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014);  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back condition is denied. 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


